Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in by Applicant’s attorney Howard Sobelman on 12/14/2021 subsequent to an interview conducted on 12/13/2021. 
Please amend the claims as following:
1. 	(cancelled)

2.	(previously presented) The method of claim 10, wherein the determining the floor class comprises determining, by the processor, which class of a plurality of classes has a monetary value closest to the monetary value of a net prime class booking. 

3.	(currently amended) A method, comprising:
communicating, by a processor and via an authentication server, with an airline central data repository and a forecasting system by invoking logic within modules by passing parameters relating to requests for data, 
wherein the authentication server receives authentication credentials, encrypts and decrypts the authentication credentials, authenticates the authentication credentials, and grants access rights according to pre-defined privileges associated with the authentication credentials, 
wherein the airline central data repository stores airline schedule data, airline route data, airline route plan data, airport terminal data and weather information,

wherein the airline reservations system provides inventory based on an output of the forecasting system;
tuning, by the processor, a database having a bookings table to optimize the database performance,
wherein the tuning includes placing frequently used files on separate file systems to reduce in and out bottlenecks;
designating, by the processor, a key field in a plurality of related data tables to speed searching in the bookings table;
merging, by the processor, the plurality of related data tables based on the type of the bookings table in the key field;
sorting, by the processor, the bookings table according to a known order to simplify a lookup process; 
accessing, by the processor and via the authentication server using a prime class remapping (PCR) module, [[a]] the bookings table from the database 
wherein the bookings table contains information representing a net prime class seat booking for a flight, 
	wherein the forecasting system includes the PCR module,
wherein the PCR module allocates prime class bookings to fare classes,
wherein the net prime class seat booking occurred during a first time period, and
wherein the net prime class seat booking equals prior prime class bookings subtracted from current prime class bookings;
	converting, by the processor, the net prime class seat booking for the flight into top-down format;
	applying, by the processor, an expectation maximization algorithm in iterative fashion to the bookings table in top-down format to determine an unobscured demand for the fare classes, in response to the demand for the fare classes being obscured;
determining, by the processor and using the PCR module, a floor class for the net prime class seat booking in the bookings table; 

wherein the displacement class is a lowest class that is both higher than the floor class that is closed, and currently open for bookings, and
wherein the determining the displacement class further comprises:
		determining, by the processor and using the PCR module, if the floor class for the net prime class seat booking is closed;
		in response to the floor class being open for bookings, determining, by the processor and using the PCR module, that the floor class and the displacement class are the same class; and
		in response to the floor class being closed for bookings, determining, by the processor and using the PCR module, the displacement class as the lowest class that is both higher than the floor class that is closed and open for bookings;
determining, by the processor and using the PCR module, a target class for the net prime class seat booking in the bookings table, wherein the target class is the higher of the floor class and the displacement class;
converting, by the processor and using the PCR module, each of the bookings of the net prime class seat booking in the bookings table into the target class by remapping to form a remapped bookings table;
converting, by the processor, an expected demand information out of the top-down format into a discrete format, to eliminate double counting;
combining, by the processor, the remapped bookings table with the expected demand information to provide input to the forecasting system;
restricting, by the processor and via the authentication server and based on the remapped bookings table, a number of upper-class seats from being booked by a passenger in the airline reservations system; and 
opening, by the processor and via the authentication server and based on the remapped bookings table, additional lower-class seats for being booked by the passenger in the airline reservations system.

4.	(cancelled)


communicating, by a processor and via an authentication server, with an airline central data repository by invoking logic within modules by passing parameters relating to requests for data;
wherein the authentication server receives authentication credentials, encrypts and decrypts the authentication credentials, authenticates the authentication credentials, and grants access rights according to pre-defined privileges associated with the authentication credentials, and
wherein the airline central data repository stores airline schedule data, airline route data, airline route plan data, airport terminal data and weather information;
tuning, by the processor, a database having a bookings table to optimize the database performance,
wherein the tuning includes placing frequently used files on separate file systems to reduce in and out bottlenecks;
designating, by the processor, a key field in a plurality of related data tables to speed searching in the bookings table;
merging, by the processor, the plurality of related data tables based on the type of the bookings table in the key field;
sorting, by the processor, the bookings table according to a known order to simplify a lookup process; 
accessing, by the processor and via the authentication server using a prime class remapping (PCR) module, [[a]] the bookings table from the database 
wherein the bookings table contains information representing a net prime class seat booking for a flight, 
	wherein a forecasting system includes the PCR module,
wherein the PCR module allocates prime class bookings to fare classes,
wherein the forecasting system exchanges data with an airline reservations system, and 
wherein the airline reservations system provides inventory based on an output of the forecasting system,
wherein the information representing the net prime class seat booking is an integer,
wherein the net prime class seat booking occurred during a first time period, and

converting, by the processor, the net prime class seat booking for the flight into top-down format;
	applying, by the processor, an expectation maximization algorithm in iterative fashion to the bookings table in top-down format to determine an unobscured demand for the fare classes, in response to the demand for the fare classes being obscured;
determining, by the processor and using the PCR module, a floor class for the net prime class seat booking in the bookings table; 
determining, by the processor and using the PCR module, a displacement class for the net prime class seat booking in the bookings table,
determining, by the processor and using the PCR module, a target class for the net prime class seat booking in the bookings table, wherein the target class is the higher of the floor class and the displacement class; and
converting, by the processor and using the PCR module, each of the bookings of the net prime class seat booking in the bookings table into the target class by remapping to form a remapped bookings table, 
wherein the remapping the net prime class seat booking further comprises:
in response to determining that the integer is positive, decrementing, by the processor and using the PCR module, the integer in the bookings table representing a net prime class booking; and
incrementing, by the processor and using the PCR module, a value in the bookings table representing bookings in the target class;
converting, by the processor, an expected demand information out of the top-down format into a discrete format, to eliminate double counting;
combining, by the processor, the remapped bookings table with the expected demand information to provide input to the forecasting system;
restricting, by the processor via the authentication server and based on the remapped bookings table, a number of upper-class seats from being booked by a passenger in an airline reservations system; and 

6.	(previously presented) The method of claim 5, wherein the remapping the net prime class seat booking further comprises:
in response to determining that the integer is negative, incrementing, by the processor, the integer in the bookings table representing the net prime class booking; and
decrementing, by the processor, a value in the bookings table representing bookings in the target class.

7.	(previously presented) The method of claim 10, further comprising communicating the remapped bookings table to a demand forecasting system.

8.	(original) The method of claim 2, wherein the monetary value of the net prime class booking is an averaged monetary value.

9.	(original) The method of claim 2, wherein the monetary value of the net prime class booking is an actual monetary value.

10.	(currently amended) A method, comprising:
communicating, by a processor and via an authentication server, with an airline central data repository by invoking logic within modules by passing parameters relating to requests for data;
tuning, by the processor, a database having a bookings table to optimize the database performance,
wherein the tuning includes placing frequently used files on separate file systems to reduce in and out bottlenecks;
designating, by the processor, a key field in a plurality of related data tables to speed searching in the bookings table;
merging, by the processor, the plurality of related data tables based on the type of the bookings table in the key field;
sorting, by the processor, the bookings table according to a known order to simplify a lookup process; 
accessing, by the processor and via the authentication server using a prime class remapping (PCR) module, [[a]] the bookings table from the database 
wherein the bookings table contains information representing a net prime class seat booking for a flight, 
	wherein a forecasting system includes the PCR module,
wherein the PCR module allocates prime class bookings to fare classes,
wherein the authentication server receives authentication credentials, encrypts and decrypts the authentication credentials, authenticates the authentication credentials, and grants access rights according to pre-defined privileges associated with the authentication credentials, 
wherein the airline central data repository stores airline schedule data, airline route data, airline route plan data, airport terminal data and weather information,
wherein the forecasting system exchanges data with an airline reservations system, 
wherein the airline reservations system provides inventory based on an output of the forecasting system;
wherein the net prime class seat booking occurred during a first time period, and
wherein the net prime class seat booking equals prior prime class bookings subtracted from current prime class bookings;
converting, by the processor, the net prime class seat booking for the flight into top-down format;
	applying, by the processor, an expectation maximization algorithm in iterative fashion to the bookings table in top-down format to determine an unobscured demand for the fare classes, in response to the demand for the fare classes being obscured;
determining, by the processor and using the PCR module, a floor class for the net prime class seat booking in the bookings table; 
determining, by the processor and using the PCR module, a displacement class for the net prime class seat booking in the bookings table,
wherein the displacement class is a lowest class that is both higher than the floor class that is closed, and currently open for bookings;

remapping, by the processor and using the PCR module, each of the bookings of the net prime class seat booking in the bookings table into the target class to form a remapped bookings table; and
converting, by the processor and using the PCR module, the remapped bookings table by remapping an historical booking table to form a remapped historical bookings table;
converting, by the processor, an expected demand information out of the top-down format into a discrete format, to eliminate double counting;
combining, by the processor, the remapped historical bookings table with the expected demand information to provide input to the forecasting system;
restricting, by the processor via the authentication server and based on the remapped historical bookings table, a number of upper-class seats from being booked by a passenger in an airline reservations system; and 
opening, by the processor via the authentication server and based on the remapped historical bookings table, additional lower-class seats for being booked by the passenger in the airline reservation system.

11.	(previously presented) The method of claim 10, further comprising providing the remapped historical bookings table to the forecasting system to generate an updated demand forecast.

12.	(original) The method of claim 11, wherein the updated demand forecast is used by at least one of a reservation system or a revenue management system to determine whether to open an additional fare class for bookings. 

13.	(currently amended) A method, comprising:
communicating, by a processor and via an authentication server, with an airline central data repository by invoking logic within modules by passing parameters relating to requests for data;
tuning, by the processor, a database having a bookings table to optimize the database performance,
wherein the tuning includes placing frequently used files on separate file systems to reduce in and out bottlenecks;
designating, by the processor, a key field in a plurality of related data tables to speed searching in the bookings table;
merging, by the processor, the plurality of related data tables based on the type of the bookings table in the key field;
sorting, by the processor, the bookings table according to a known order to simplify a lookup process; 
accessing, by the processor and via the authentication server using a prime class remapping (PCR) module, [[a]] the bookings table from the database 
wherein the bookings table contains information representing a net prime class seat booking for a flight, 
	wherein a forecasting system includes the PCR module,
wherein the PCR module allocates prime class bookings to fare classes,
wherein the authentication server receives authentication credentials, encrypts and decrypts the authentication credentials, authenticates the authentication credentials, and grants access rights according to pre-defined privileges associated with the authentication credentials, 
wherein the airline central data repository stores airline schedule data, airline route data, airline route plan data, airport terminal data and weather information,
wherein the forecasting system exchanges data with an airline reservations system, 
wherein the airline reservations system provides inventory based on an output of the forecasting system;
wherein the net prime class seat booking occurred during a first time period, and
wherein the net prime class seat booking equals prior prime class bookings subtracted from current prime class bookings;
converting, by the processor, the net prime class seat booking for the flight into top-down format;
	applying, by the processor, an expectation maximization algorithm in iterative fashion to the bookings table in top-down format to determine an unobscured demand for the fare classes, in response to the demand for the fare classes being obscured;

determining, by the processor and using the PCR module, a displacement class for the net prime class seat booking in the bookings table,
wherein the displacement class is a lowest class that is both higher than the floor class that is closed, and currently open for bookings;
determining, by the processor and using the PCR module, a target class for the net prime class seat booking in the bookings table, wherein the target class is the higher of the floor class and the displacement class;
remapping, by the processor and using the PCR module, each of the bookings of the net prime class seat booking in the bookings table into the target class to form a remapped bookings table;
accessing, by the processor via the authentication server and using the PCR module, the bookings table, wherein the bookings table further contains seat bookings for the flight, 
wherein the seat bookings occurred during the first time period, and 
wherein the seat bookings are grouped into a plurality of fare classes;
determining, by the processor and using an unobscuring module, which fare classes in the plurality of fare classes have demand that is obscured;
calculating, by the processor and using the unobscuring module in an iterative fashion, the unobscured demand for at least one fare class in the plurality of fare classes;
converting, by the processor and using the unobscuring module, the unobscured demand for the at least one fare class into integer values representing the seat bookings in the respective fare classes;
restricting, by the processor via the authentication server and based on the unobscured bookings table, a number of upper-class seats from being booked by a passenger in an airline reservations system; and 
opening, by the processor via the authentication server and based on the unobscured bookings table, additional lower-class seats for being booked by the passenger in the airline reservation system.

14.	(currently amended) A method, comprising:

tuning, by the processor, a database having a bookings table to optimize the database performance,
wherein the tuning includes placing frequently used files on separate file systems to reduce in and out bottlenecks;
designating, by the processor, a key field in a plurality of related data tables to speed searching in the bookings table;
merging, by the processor, the plurality of related data tables based on the type of the bookings table in the key field;
sorting, by the processor, the bookings table according to a known order to simplify a lookup process; 
accessing, by the processor and via the authentication server using a prime class remapping (PCR) module, [[a]] the bookings table from the database 
wherein the bookings table contains information representing a net prime class seat booking for a flight, 
	wherein a forecasting system includes the PCR module,
wherein the PCR module allocates prime class bookings to fare classes,
wherein the authentication server receives authentication credentials, encrypts and decrypts the authentication credentials, authenticates the authentication credentials, and grants access rights according to pre-defined privileges associated with the authentication credentials, 
wherein the airline central data repository stores airline schedule data, airline route data, airline route plan data, airport terminal data and weather information,
wherein the forecasting system exchanges data with an airline reservations system, 
wherein the airline reservations system provides inventory based on an output of the forecasting system;
wherein the net prime class seat booking occurred during a first time period, and
wherein the net prime class seat booking equals prior prime class bookings subtracted from current prime class bookings;

	applying, by the processor, an expectation maximization algorithm in iterative fashion to the bookings table in top-down format to determine an unobscured demand for the fare classes, in response to the demand for the fare classes being obscured;
determining, by the processor and using the PCR module, a floor class for the net prime class seat booking in the bookings table; 
determining, by the processor and using the PCR module, a displacement class for the net prime class seat booking in the bookings table,
wherein the displacement class is a lowest class that is both higher than the floor class that is closed, and currently open for bookings;
determining, by the processor and using the PCR module, a target class for the net prime class seat booking in the bookings table, 
wherein the target class is the higher of the floor class and the displacement class;
remapping, by the processor and using the PCR module, each of the bookings of the net prime class seat booking in the bookings table into the target class to form a remapped bookings table;
accessing, by the processor via the authentication server and using the PCR module, the remapped bookings table, 
wherein the remapped bookings table further contains seat bookings for the flight and forecasted demand for the flight, and wherein at least one fare class in the plurality of fare classes is closed and contains no bookings;
determining, by the processor and using the PCR module and using the seat bookings and the forecasted demand, the monetary stimulation value of opening a closed class;
determining, by the processor and using the PCR module and using the seat bookings and the forecasted demand, the monetary dilution penalty of opening the closed class; and
converting, by the processor and using the PCR module, the monetary stimulation value to the monetary dilution penalty to generate booking instructions;
converting, by the processor, an expected demand information out of the top-down format into a discrete format, to eliminate double counting;

restricting, by the processor via the authentication server and based on the remapped bookings table, a number of upper-class seats from being booked by a passenger in an airline reservations system; and 
opening, by the processor via the authentication server and based on the remapped bookings table, additional lower-class seats for being booked by the passenger in the airline reservation system.

15.	(cancelled) 

16.	(previously presented)  The method of claim 3, further comprising:
updating, by the processor and on a database, an authorization parameter to create an updated authorization parameter for the flight based upon the remapped bookings table; 
providing, by the processor and to a revenue management system, the updated authorization parameter,
wherein the updated authorization parameter impacts the revenue management system and a reservation system,
wherein the revenue management system determines, based on the updated authorization parameter, a number of the bookings for the flight and a respective price for each booking,
wherein the revenue management system transmits to the reservation system the number of bookings for the flight and the respective price for each booking.

17.	(previously presented)  The method of claim 3, further comprising:
providing, by the processor, a certain number of updated tickets to access the flight based on the remapped bookings table;
providing access information, by the processor and to an airline kiosk, that allows access to the flight to certain passengers with the updated tickets,
wherein the airline kiosk provides an updated boarding passes with machine readable data to the passengers;

providing denial information, by the processor, that denies access to the flight to denied passengers with the updated tickets; and
compensating, by the processor, the denied passengers.
18.	(cancelled)  
19.	(previously presented) The method of claim 3, further comprising:
providing, by the processor, booking options for seats on an aircraft based on the remapped bookings table;
receiving, by the processor and from a passenger, a booking from the booking options for a seat of the seats on the aircraft; and
removing, by the processor, the availability for the seat from the booking options.

Allowable Subject Matter
Claims 2-3, 5-14, 16-17, 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon reconsideration, the following limitations, in a combination, would integrate abstract idea into practical application by improving a technical field. 
tuning includes placing frequently used files on separate file systems to reduce in and out bottlenecks; 
designating key field in a plurality of related data tables to speed searching for the data; 
merging the plurality of related data tables based on the type of the bookings table in the key field; 
sorting the bookings table according to a known order to simplify a lookup process; 
The best NPL Belobaba (Peter P. Belobaba, Airline Revenue Management: Flight Leg and Network Optimization 1.201 Transportation System Analysis: Demand & Economics, Fall 2008) teaches a series of steps for an airline to optimize revenue in order to maximize revenue by open and closing different number of seats in a seat classes (slide 23-25, 31, for example). Belobaba, however, does not disclose or teach the remapping particular seat classes to for example, determine unobscured demand for a particular fare class, as required in the independent claims.
The best prior art Sussman (US 20120284064) teaches remapping user indicated criteria based on the needs of analysis (0387-0388) to forecast demand, such as demand for a memorial day that falls on a Monday. Sussman, however, does not disclose or teach making such remapping can be based on, for example, to discover unobscured demand for a particular fare class.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499. The examiner can normally be reached Monday-Friday, 8:30 AM -5:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE CHEN
Primary Examiner
Art Unit 3628



/GEORGE CHEN/Primary Examiner, Art Unit 3628